Citation Nr: 1710602	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  07-30 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of the removal of a left ovarian cyst, claimed as uterine fibroids.  

2.  Entitlement to service connection for residuals of a hysterectomy with salpingo-oophorectomy.

3.  Entitlement to service connection for a disability manifested by sleeping problems, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117, or secondary to the service-connected fibromyalgia and/or major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve with verified periods of active duty for training (ADT) from August to December 1980 and January to September 1984.  She served on a period of active duty from November 1990 to April 1991.  The evidence of record also shows that she appears to have served on a period of ADT from February to August 1983, although a DD 214 is not of record for this period of time.  The Veteran served in Southwest Asia from January 9, 1991 to March 13, 1991. 

These matters comes before the Board of Veterans' Appeals (Board) on appeal, in part, from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO denied service connection for a pelvic cyst and residuals of a hysterectomy.  The Veteran appealed this rating action to the Board. 

This appeal also stems from an October 2010 rating decision issued by the above RO.  By that rating action, the RO denied service connection for a chronic sleep disability.  The Veteran appealed this rating action to the Board.

In August 2008, the Veteran testified at a videoconference hearing at the RO before a Veterans Law Judge (VLJ) sitting in Washington, DC.  The subject of this hearing was confined to issues numbered one (1) and two (2) listed on the title page.  In September 2014, the Veteran testified before the undersigned at the RO in Pittsburgh, Pennsylvania.  The subject of this hearing was limited, in part, to issue number three (3) on the title page.  Copies of the hearing transcripts have been associated with the Veteran's electronic record.  In an April 2016 letter, the Board advised the Veteran that the VLJ who had conducted the August 2008 hearing was currently (then) unavailable to participate in a decision in her appeal.  The Board informed the Veteran that she had the right to request another optional Board hearing, and that she had thirty (30) days from the date of the letter to indicate whether or not she desired another hearing, and that if she did not respond, that the Board would proceed with its review of her appeal.  As the Veteran did not respond to the Board's letter within 30 days, it will proceed with appellate review of the claims. 

These matters were most recently before the Board in February 2015.  At that time, the Board, in separate decisions, in part, remanded the matters on appeal for additional substantive development.  The requested development has been accomplished and the matters have returned to the Board for further appellate consideration. 

Also developed for appellate consideration by the Board in February 2015 was the issue of entitlement to service connection for an acquired psychiatric disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.  By a June 2015 rating action, the RO granted service connection for recurrent MDD; an initial 50 percent rating was assigned, effective April 7, 2009--the date VA received the Veteran's initial claim for compensation for this disability.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  Thus, the only issues remaining for appellate consideration are the ones listed on the title page. 

The issue of entitlement to service connection for a disability manifested by sleeping problems, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117, or secondary to the service-connected fibromyalgia and/or MDD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  During the appeal period, the evidence of record has not shown that the Veteran has any residuals from the removal of a left ovarian cyst during service in July 1983.  

2.  The Veteran's total abdominal hysterectomy is the result of uterine fibroids that are the result of aging and have not been attributed to an in-service event, namely the 1983 removal of a left ovarian cyst. 


CONCLUSIONS OF LAW

1.  Residuals of the removal of a left ovarian cyst, claimed as uterine fibroids, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2016).

2.  Residuals of a hysterectomy with salpingo-oophorectomy were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits. U.S.C.A. §§ 5103, 5103A (West 2014); see 38 C.F.R. § 3.159 (2016). 

Concerning VA's duty to notify, in a September 2005 letter, the RO advised the claimant of the information necessary to substantiate the claims for service connection decided herein and of her and VA's respective obligations for obtaining specified different types of evidence.  She was also provided with information regarding ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not asserted any notice error or specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

Regarding VA's duty to assist, service treatment records, service personnel records, VA treatment records, and identified private treatment records have been received into the electronic record.  In addition, in November 2015, VA examined the Veteran to determine the nature and etiology of any currently present residuals of a removal of a left ovarian cyst.  (See November 2015 VA Gynecological DBQ and opinion).  Copies of the November 2015 DBQ have been associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record.  The VA examination and opinion are adequate for adjudicating the claims decided herein.  The VA examiner's medical nexus opinions considered all of the pertinent evidence of record, notably the July 1983 surgery to remove a left ovarian cyst, and he provided rationale for his opinions.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been satisfied.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).   Overall, the Board finds that there has been compliance with its February 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See, too, D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, some discussion of the Veteran's Board hearings is necessary.  As noted in the Introduction, the Veteran testified at Board hearings before two different VLJs in August 2008 and September 2014.  The VLJs conducting the hearings explained the scope of the claims, and attempted to elicit pertinent information concerning outstanding records, in compliance with Bryant v. Shinseki, 23 Vet. App.(2010).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Merits Analysis

The Veteran seeks service connection for residuals of the removal of a left ovarian cyst, claimed as uterine fibroids, and residuals of a hysterectomy with salpingo-oophorectomy, to include as secondary to the removal of a left ovarian cyst.  After a brief discussion of the laws and regulations governing service connection claims, the Board will address the merits of each claim below.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67  (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As the Veteran has not been shown to have a chronic disease, service connection on a presumptive basis is not for application with respect to either claim decided herein.  Id. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted in the preceding paragraph, as the Veteran has not been found to have a chronic disease in accordance with 3.309, the theory of continuity of symptomatology is not applicable with respect to either claim decided herein. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2016).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

a) Residuals of Removal of Left Ovarian Cyst

The Veteran seeks entitlement to service connection for residuals of the removal of a left ovarian cyst, claimed as uterine fibroids.  She contends that she underwent removal of a left ovarian cyst during military service and that she has experienced residuals therefrom, such as uterine fibroids. 

The Board will deny the claim because the preponderance of the evidence of record does not show that she currently has any residuals from removal of a left ovarian cyst during service in 1983.  

The Veteran's service treatment records clearly show that the Veteran underwent removal of a left ovarian cyst/mass while on ADT in July 1983.  At that time, a 
pedunculated myoma (fibroid) was removed off the left ovary without any residuals.  An ultrasonography in 1983 of the uterus showed that it was normal in size and no lesions were noted.  A March 1991 service separation examination report reflects that the Veteran's pelvic examination was deferred.  On an accompanying Report of Medical History, the examiner indicated that the Veteran did not have any ongoing problems.  The Veteran reported that she was in "good health."  

The post-service evidence of record reflects that in December 1997, the Veteran underwent a pelvic ultrasound that revealed two (2) myomas (fibroids).  That same report reflects that the Veteran's left ovary was normal in size.  (See December 1997 private ultrasound report, associated with private treatment records that were received into the Veteran's VBMS electronic record on August 4, 2005 and labeled as "Medical Treatment Records-Non-Government Facility").  

In November 2015, VA examined the Veteran to determine whether she currently (then) had any residuals from the 1983 removal of a fibroid from the left ovary.  After a review of the above-cited evidence, the VA examiner steadfastly concluded that the Veteran did not have a current gynecological condition that was incurred in or caused by, or aggravated by her time during active duty.  The VA examiner reasoned that the Veteran's service treatment records clearly documented that in 1983, she had a left ovarian cyst removed with complete resolution and no residuals.  The VA examiner pointed to a 1997 ultrasound that showed a normal left ovary.  Finally, the Veteran conceded during the examination that she did not have any symptoms, such as bleeding or pain, related to the 1983 procedure.  The VA examiner's November 2015 opinion is against the claim and is uncontroverted. 
(See November 2015 VA opinion).   

Overall, the preponderance of the evidence of record is against a finding that the Veteran has a current gynecological disorder as a result of her 1983 surgery to remove a cyst from the left ovary.  Consideration has been given to the Veteran's personal assertion that she suffers from a current gynecological disorder as a result of her 1983 surgery.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of gynecological disorders, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Gynecological disorders are not the type of conditions that are readily amenable to mere lay diagnosis as specific findings (e.g. ultrasounds, X-rays) are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms, there is no indication that she is competent to diagnose a gynecological disability stemming from her 1983 surgery.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating gynecological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As the preponderance of the evidence of record is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

b) Residuals of a hysterectomy with salpingo-oophorectomy.

The Veteran seeks service connection for residuals of a hysterectomy with salpingo-oophorectomy, to include as secondary to removal of a left ovarian cyst.  She contends that the removal of the cyst on her left ovary in 1983 caused her to develop fibroids that ultimately led to a total abdominal hysterectomy in 2003.  

As noted by the Board in the preceding analysis, the Veteran underwent removal of a left ovarian cyst/mass while on ADT in July 1983.  At that time, a pedunculated myoma (fibroid) was removed off the left ovary without any residuals.  An ultrasonography in 1983 of the uterus showed that it was normal in size and no lesions were noted.  A March 1991 service separation examination report reflects that the Veteran's pelvic examination was deferred.  On an accompanying Report of Medical History, the examiner indicated that the Veteran did not have any ongoing problems.  The Veteran reported that she was in "good health."  

The post-service evidence of record reflects that in 1997, the Veteran developed several uterine fibroids and that she underwent a total abdominal hysterectomy in November 2003.  (See November 2003 report, prepared by University Pittsburgh Medical Center).  VA examined the Veteran to determine the etiology of her uterine fibroids and resulting hysterectomy in November 2015.  After a gynecological examination of the Veteran and a review of the above-cited service and post-service evidence, the VA examiner opined that the Veteran's hysterectomy was not from her time in the service but from the uterine fibroids, which developed in 1997 and were the result of aging.  The VA examiner reasoned that the ovary was a separate structure from the uterus and, therefore, conditions from one were not caused by the other and vice versa.  (See November 2015 VA opinion).  This opinion is against the claim and is uncontroverted. 

The Board finds the November 2015 VA opinion as to whether the Veteran's post-service fibroids and resulting total abdominal hysterectomy in 2003 are directly related to the 1983 removal of a left ovarian cyst during service significantly probative as the examiner carefully reviewed the Veteran's medical history and relevant longitudinal complaints in reaching his conclusion. 

The Board has considered the Veteran's statements regarding the onset of her uterine fibroids and resulting total abdominal hysterectomy as secondary to the in-service removal of a cyst of the left ovary in 1983.  Her statements are outweighed by the unfavorable November 2015 VA opinion, which was rendered by a medical professional and reflected his specialized knowledge, training, and experience as to the diagnosis and etiology of the Veteran's fibroids and hysterectomy, as well as consideration of all relevant lay and medical evidence of record.  The onset and etiology of these gynecological disabilities are complex medical matters beyond the knowledge of a layperson. Jandreau, supra.  The determination whether the Veteran's uterine fibroids and resulting total abdominal hysterectomy are related to the 1983 removal of a cyst of the left ovary requires specialized training and therefore is not susceptible of lay opinion.  Medical professionals have greater skill.

Lastly, the Veteran's uterine fibroids and resulting total abdominal hysterectomy are  not included among the chronic diseases under 38 U.S.C.A. § 1101 (West 2014) and 38 C.F.R. § 3.309(a); therefore consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


ORDER

Service connection for residuals of the removal of a left ovarian cyst, claimed as uterine fibroids, is denied. 

Service connection for residuals of a hysterectomy with salpingo-oophorectomy, to include as secondary to removal of a left ovarian cyst, is denied. 


REMAND

The Board finds that a remand of the claim for service connection for a disability manifested by sleeping problems, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117, or secondary to the service-connected fibromyalgia and/or MDD, is necessary in order to comply with the Board's February 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its February 2015 remand directives, the Board requested, in part, that the AOJ schedule the Veteran for a medical examination to ascertain the current nature and etiology of any chronic sleep disability (which is not a symptom of the service-connected fibromyalgia).  In the body of the February 2015 remand, the Board noted that a January 2014 VA examiner had indicated that the Veteran's sleep disturbance was associated with her fibromyalgia, but did not indicate whether it was a symptom of a separate disability.  As such, the Board determined that the Veteran should be afforded a separate medical (italics added for emphasis) examination to determine the nature and etiology of any chronic sleep disability that was separate from her service-connected fibromyalgia.  (See February 2015 Board remand).  In April 2015, the Veteran was afforded a VA Mental Disorders examination.  (See April 2015 VA Mental Disorders examination report).   During that examination, the VA examiner found the Veteran's sleep impairment to have been a symptom of her diagnosed MDD.  Id.

The Veteran, however, was not scheduled for a separate VA medical (italics added for emphasis) examination in conjunction with her claim for service connection for a disability manifested by sleeping problems, as specifically directed by the Board in its February 2015 remand directives.  Thus, for this reason the Board finds that the claim must be remanded pursuant to Stegall.  On remand, the VA examiner will be also be directed to clarify whether the Veteran's sleeping problems/impairment is a separate disability from her service-connected fibromyalgia and/or MDD, or are manifestations of an undiagnosed illness.


Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for a VA Gulf War Protocol physical examination with an examiner with the appropriate expertise to determine the nature and etiology of any chronic sleep disorder.  The Veteran's electronic records should be made available to the examiner.  All studies and tests deemed necessary by the examiner should be performed. 

The examiner must respond to the following questions. 

a) Are the Veteran's complaints of sleeping problems and impairment, noted during VA examinations in January 2014 and April 2015, symptoms of her service-connected fibromyalgia and/or MDD?

b.) If the Veteran's sleeping problems and sleeping impairment are not found to be symptoms of the service-connected fibromyalgia and/or MDD, is at least as likely as not (50 percent or greater probability) that the Veteran has a chronic sleep disorder that is due to (1) an undiagnosed illness, or (2) medically unexplained chronic multisystem illness, or (3) a disease with a clear and specific etiology and diagnosis?

c.) If the Veteran is found to have a separate and clearly diagnosed sleep disorder, is it at least as likely as not (50 percent or greater probability) that the diagnosed sleep disorder is etiologically related to a period of active miliary service or had its onset therein?

d.) If the VA examiner determines that the Veteran has a separate diagnosed sleeping disorder that is not found to be of service origin, is it is at least as likely as not (i.e., 50 percent or higher degree of probability) that the diagnosed sleep disorder has been caused or aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected fibromyalgia and/or MDD? 

For any aggravation found, the VA examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A complete rationale for any requested opinion should be provided by the VA examiner.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence is necessary to provide the requested opinion. 

2.  Then, readjudicate the claim of entitlement to service connection for a disability manifested by sleeping problems, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117, or secondary to the service-connected fibromyalgia and/or MDD.  

If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case.  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


